Evans,- J.
The evidence adduced on the trial of this case, though conflicting as to the terms of the contract under which the defendant occupied the premises of the plaintiff, warranted a finding that the former was merely a tenant at will. It follows that the trial court properly submitted to the jury the contention of the plaintiff that such was the character of the tenancy, and committed no abuse of discretion in declining to set aside tfie verdict in his favor on the ground that it was contrary to law and the charge of the court, and without evidence to support it. Judgment affirmed.

All the Justices coneur.